Citation Nr: 1230746	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral toe disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

6.  Entitlement to a rating in excess of 10 percent for right knee patellar subluxation from January 18, 2007, to January 19, 2009.

7.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with arthritis prior to January 19, 2009.

8.  Entitlement to a rating in excess of 30 percent for right knee, status post total knee arthroplasty, as of March 1, 2010.  

9.  Entitlement to an effective date earlier than May 12, 2005, for the grant of service connection for plantar fasciitis.

10.  Entitlement to a temporary total rating based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30.

11.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis prior to January 5, 2011, to include consideration of separate ratings for each foot.

12.  Entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis as of January 5, 2011, to include consideration of separate ratings for each foot.

13.  Entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1990 and from June 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from multiple prior rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In April 2010, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  In August 2010, the Board dismissed two issues (the Veteran withdrew them at the hearing), granted service connection for a left heel spur, and remanded the remaining claims for additional development and adjudicative action.  While the claim was on appeal, the RO granted service connection for a left hip disability and a low back disability.  Thus, those issues are no longer part of the current appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to (1) temporary total disability benefits based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30; (2) an initial increased rating for bilateral plantar fasciitis; (3) separate ratings for right and left plantar fasciitis; and (4) an earlier effective date for the award of service connection for heel spurs of the left foot, are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the bilateral toe disability is already part of the service-connected bilateral plantar fasciitis.  

2.  The preponderance of the evidence is against a finding that GERD was incurred in or aggravated by service or due to or aggravated by a service-connected disability.

3.  The preponderance of the evidence is against a finding that diabetes mellitus was incurred in or aggravated by service, manifested to a compensable degree within one year following service discharge, or is due to or aggravated by a service-connected disability.

4.  The preponderance of the evidence is against a finding that hypertension was incurred in or aggravated by service, manifested to a compensable degree within one year following service discharge, or is due to or aggravated by a service-connected disability.

5.  The preponderance of the evidence is against a finding that obstructive sleep apnea was incurred in or aggravated by service or due to or aggravated by a service-connected disability.  

6.  Prior to January 19, 2009, right knee patellar subluxation was not manifested by moderate subluxation or moderate lateral instability.  

7.  Prior to January 19, 2009, right knee chondromalacia patella with arthritis was not manifested by a dislocated semilunar cartilage, or compensable limitation of flexion or extension.

8.  As of March 1, 2010, right knee, status post total knee arthroplasty, is not manifested by 30 degrees of extension or severe painful motion or weakness in the affected extremity.

9.  On December 11, 2003, the Veteran filed an informal claim for service connection for a bilateral heel disability, which can be reasonably construed as a claim for service connection for bilateral plantar fasciitis.

10.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a bilateral heel disability, to include plantar fasciitis, prior to December 11, 2003.  


CONCLUSIONS OF LAW

1.  A criteria for service connection for a separate bilateral big toe disability, to include secondary service connection, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for GERD, to include secondary service connection, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for service connection for diabetes mellitus, to include secondary service connection, have not been met, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for hypertension, to include secondary service connection, have not been met, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for obstructive sleep apnea, to include secondary service connection, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  The criteria for a rating in excess of 10 percent for right knee patellar subluxation prior to January 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5257 (2011).

7.  The criteria for a rating in excess of 10 percent for right knee chondromalacia patella with arthritis prior to January 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

8.  The criteria for a rating in excess of 30 percent for right knee, status post total knee arthroplasty, as of March 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5261 (2011).

9.  The criteria for an effective date of December 11, 2003, but no earlier, for the award of service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must inform the claimant: (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, July 2005, May 2006, August 2006, September 2006, July 2007, April 2008, June 2008, and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the statements made by the Veteran in written form and in testimony before the RO and the Board and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To establish compensation for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, where hypertension or diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from the date of separation from qualifying military service, that disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  That regulation provides that:  Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  

The Board has reviewed all the evidence of record and finds the preponderance of the evidence is against the grant of service connection for a bilateral toe disability, GERD, diabetes mellitus, hypertension, and sleep apnea.  The reasons follow.  

As to the claim for service connection for bilateral toe disability, the Board finds that the symptoms the Veteran experiences are part of the service-connected bilateral plantar fasciitis.  In a May 2006 statement, the Veteran noted that he had spoken with a physician about the symptoms and that the physician had stated "a number of times that this could be related [to bilateral plantar fasciitis] because it didn't exist until during the treatment for the Bilateral Plantar Fasciitis." 

In the August 2010 remand, the Board requested that the Veteran be provided with an examination so that the etiology of the bilateral big toe numbness could be addressed.  In a January 2011 VA examination report, the examiner determined it was at least as likely as not that the plantar fasciitis was associated with the mild sensory neuropathy of the of the distal branch of the medial plantar nerve.  It was that clinical finding and other clinical findings that the RO used to grant the Veteran a 30 percent rating for bilateral plantar fasciitis, effective the date of the VA examination that provided that opinion in a May 2012 rating decision.  In denying service connection for bilateral toe disability, the RO explained that the symptomatology used to grant the 30 percent rating (the RO mistakenly wrote 20 percent) was the numbness and to provide a separate rating would be pyramiding.  

The Board agrees with the RO's determination.  The Schedule of Disability Ratings does not have a Diagnostic Code that addresses plantar fasciitis.  Thus, the RO has evaluated it by analogy to pes planus.  In granting the 30 percent rating under Diagnostic Code 5276, the RO included the intermittent numbness in the bilateral toes.  For the same reason the RO denied service connection for a bilateral toe disability, the Board finds that the preponderance of the evidence is against the grant of service connection for a separate disability involving numbness of the toes because the complaints and toe symptoms are shown by the medical evidence to be symptoms of the already service-connected plantar fasciitis.

As to the other four claims for service connection, for GERD, diabetes mellitus, hypertension, and obstructive sleep apnea, the Veteran's basis for claiming that he should be granted service connection for those disabilities is that he claims his service-connected disabilities, particularly his right knee, have caused him to live a more sedentary lifestyle, where he is unable to exercise, and as a result he has gained weight, which has caused those four disabilities.  In support of his allegation, the Veteran has submitted a December 2010 letter from his treating physician, Dr. Isaacs.  In it, Dr. Isaacs noted that the Veteran developed those disabilities "after his weight gain."  Dr. Isaacs then noted that the Veteran's weight gain was "contributed by his knee problems that do not allow him to exercise as he is accustomed."

In the August 2010 remand, the Board requested that the Veteran be provided with a VA examination, wherein the examiner addressed the likely etiology of the disabilities.  The examiner found that the Veteran's obesity was less likely as not due to or aggravated by any lower extremity orthopedic disability.  The examiner noted the Veteran had "no interest in identifying and participating in non-ambulatory physical activity, such as swimming, weight training, stationary biking" and that the Veteran did not report physical limitations with any of those activities.  The examiner also noted that the Veteran reported that his wife was not altering home meal preparations to improve dietary intake.  Finally, the examiner noted the Veteran had a family history of obesity in first-degree relatives.

The VA examiner addressed each of the diagnoses of GERD, hypertension, diabetes mellitus, and obstructive sleep apnea.  The examiner provided the same rationale for each of the disabilities.  The examiner stated that although obesity is a significant risk factor in the development of the disabilities, the Veteran's obesity was less likely as not due to his service-connected knee, ankle, and foot conditions and that there was no other mechanism by which orthopedic conditions would conceivably cause persistent diabetes mellitus, hypertension, obstructive sleep apnea, and GERD.  As to GERD, the examiner added that as stated by another VA examiner in October 2004, GERD was not caused by NSAIDS (the Veteran alleged at one point that he developed GERD from NSAIDS he took for his service-connected orthopedic disabilities).  In the October 2004 examination report, the examiner noted that it was well established that non-steroidal anti-inflammatory drugs may lead to injury of the stomach causing gastric and duodenal ulcers, but there was no scientific evidence or data to suggest that those drugs caused or led to the occurrence of GERD.  That same opinion was echoed in a January 2008 VA examination report that "Nonsteroidal anti-inflammatory drugs are not a risk factor for the development of gastroesophageal reflux.  Rather, nonsteroidal anti-inflammatory drugs are a risk factor for the development of either antral gastritis or peptic ulcer disease."  

The December 2010 examiner also addressed whether any of the disabilities were otherwise due to service.  The examiner noted that diabetes mellitus was diagnosed in 2006, which was more than a decade after service discharge.  The examiner added that there was no evidence of known toxic exposures.  As to hypertension, the examiner noted there were elevated blood pressure readings in 2002 with a diagnosis of hypertension in 2006, both of which were a decade after the Veteran's service discharge.  The examiner wrote that obstructive sleep apnea was diagnosed in 2005, which was more than a decade after service discharge.  Lastly, the examiner stated that GERD had its onset in 2003, which was more than a decade following the Veteran's service discharge.  The examiner's opinion was that the diagnosed disabilities were shown years after the Veteran's service, which meant they were not incurred in service.  

The Board accords more probative value to the December 2010 VA examiner's opinion, who explained the opinions as to why none of these disabilities were due to or aggravated by a service-connected disability, to include medication taken for a service-connected disability, than the December 2010 opinion of Dr. Isaacs, who attributed all of the Veteran's weight gain on the service-connected disabilities and did not address the Veteran's family history of obesity, nor the fact that the Veteran was choosing not to perform exercises that would likely be less painful on the service-connected disabilities.  The Board also accords significant probative value to the October 2004 and January 2008 VA examiners' opinions that the Veteran's GERD was not caused by medication he took for his service-connected disabilities.

The Veteran has not provided any evidence to refute the finding that the disabilities were not incurred in service, although the Board notes the Veteran has not alleged the disabilities were incurred during service.  To the extent the Veteran has alleged that the disabilities are due to a service-connected disability or disabilities, the Board finds that the December 2010 VA examiner's opinions outweigh his lay statements because that person is a trained medical professional.  Additionally, the October 2004 and January 2008 VA examiners' opinion that GERD was not caused by medication the Veteran has taken for his service-connected disabilities outweighs the Veteran's allegations of such a relationship because of the medical training of those medical professionals.

Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for a bilateral toe disability, GERD, diabetes mellitus, hypertension, and obstructive sleep apnea.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under both sets of criteria.  VAOPGCPREC 09-04 (2004); 69 Fed. Reg. 59,990 (2004). 

A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257 where entitlement to separate compensable ratings is shown.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).

In addition, a separate 10 percent rating may be awarded for the symptomatic removal of semilunar cartilage under Diagnostic code 5259, if the symptoms are not otherwise already compensated.  Or, a separate 20 percent rating may be awarded for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, to the extent that there is separate compensable symptomatology.  VAOPGCPREC 09-98 (1998), 63 Fed. Reg. 56704 (1998).

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

Prior to January 2009, the Veteran's right knee had two, separate ratings for symptomatic removal of semilunar cartilage (Diagnostic Code 5259) and subluxation (Diagnostic Code 5257).  In January 2009, the Veteran underwent a total knee replacement on his right knee.  In compliance with Diagnostic Code 5055, he was then assigned a 100 percent rating for 13 months and then a 30 percent rating thereafter.  Thus, the Veteran's knee was rated differently prior to the knee replacement surgery.  As a result, the Board will address each disability separately.  Then the Board will address the rating assigned after the Veteran underwent the right total knee replacement as of the assignment of the 30 percent rating as of March 1, 2010 (after having been evaluated at 100 percent from January 2009 through February 2010).  

As an aside, the Board notes that the RO has granted a separate rating for numbness that has been described behind the right knee.  That disability is not part of the current appeal, as the Veteran did not appeal that rating or the effective date assigned.

Symptomatic removal of semilunar cartilage prior to January 2009

The Board notes that the Veteran has received multiple temporary total ratings following knee surgery under the provisions of 38 C.F.R. § 4.30.  He was in receipt of a temporary total rating from July 2, 2003, to September 30, 2003, from December 1, 2004, to January 31, 2005, from July 7, 2006, to August 31, 2006, and from April 10, 2008, to May 31, 2008.  Those ratings are the highest rating the Veteran can receive, and thus the Veteran cannot receive a higher rating for those time periods.  Thus, these periods of time do not apply to Board's determination of whether an increased rating is warranted.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to January 2009 for symptomatic removal of semiluar cartilage.

During this time period, the Veteran had symptoms of painful motion, which limited his flexion.  However, he did not have compensable limitation of flexion or compensable limitation of extension to warrant an increased rating.  A January 2003 VA examination report shows the Veteran had range of motion from 0 to 125 degrees.  After repeated range of motion, there were no complaints of increased pain, impaired endurance, no weakened movement, and no further decrease in motion.  An April 2004 VA treatment record shows the examiner noted the Veteran had full range of motion with no effusion, but had pain and popping.  In October 2004, the Veteran had crepitus and had 0 to 120 degrees of range of motion.  He was able to do deep knee bends and still have a range of motion of 0 to 120 degrees.  See examination report.  At a September 2006 examination, the Veteran had a range of motion of 0 to 140 degrees with mild to moderate retropatellar compression tenderness.  There was no effusion, and there was minimally increased pain with resisted repetitive extension.  There was no increased pain with repetitive resisted flexion.  Strength was normal in flexion and extension, and there was mild incoordination.

In March 2008, the examiner noted there was definite bogginess but no distinct fluid wave over the medial aspect of the patella and also thickening of the infrapatellar tissues.  Range of motion was from 0 to 80 degrees without pain and the Veteran was able to flex to 120 degrees with pain.  There was marked tenderness to palpation over the medial joint line and mild tenderness over the lateral joint line.  The quadriceps strength grade was 5/5 against resistance.  On repetitive exertional testing, the knee flexed to 70 degrees and then to 60 degrees.

Those clinical findings do not establish that the Veteran is entitled to separate ratings for limitation of flexion or extension.  His extension has always been 0 degrees, which is full.  In order to warrant a compensable rating for limitation of extension, it needs to be limited to 10 degrees.  The Veteran's flexion has ranged from 60 degrees on repetitive testing to 140 degrees.  In order to warrant a compensable rating for limitation of flexion, flexion needs to be limited to 45 degrees.  Such limitations do not warrant compensable ratings for limitation of motion.  

Additionally, the evidence does not establish that the Veteran has a dislocated semilunar cartilage to warrant a 20 percent rating under Diagnostic Code 5258.  There is a lack of clinical findings that the Veteran's right knee has a dislocated semilunar cartilage.

Because the Veteran is in receipt of a compensable rating for the knee, the provisions of 38 C.F.R. § 4.59, which state that periarticular pathology productive of painful motion is entitled to the minimal compensable rating, do not provide a basis to grant a higher rating.  Because the Veteran has the minimal compensable rating throughout the appeal period, that provision would not provide a basis to grant a higher or a separate rating.

The Veteran has been diagnosed with arthritis, which Diagnostic Code indicates to rate on limitation of motion.  However, when limitation of motion is noncompensable, a 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The knee joint is considered to be a major joint.  See 38 C.F.R. § 4.45 (2011).  Thus, these provisions do not provide a basis for a higher rating, since there needs to be two or more major joints involved to receive a higher rating.  Furthermore, the rating for arthritis cannot be combined with a rating for symptomatic removal of semilunar cartilage where the symptom considered is the noncompensable level of limitation of motion.

The conclusions above include consideration of factors of additional function loss, as each of the examiners noted that there was no change in symptoms following multiple repetitions, except for some decreased flexion, which still did not warrant a compensable rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, for the reasons stated above, the Board finds that a rating in excess of 10 percent is not warranted prior to January 2009, for right knee chondromalacia patella with arthritis, rated as symptomatic removal of semiluar cartilage.  The preponderance of the evidence is against the assignment of an higher rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Subluxation prior to January 2009

The RO granted a separate rating for subluxation as of January 18, 2007.  The Veteran appealed only the rating assigned and not the effective date.  Prior to 2007, the evidence showed that the Veteran's right knee was stable.  In January 2003, October 2004, and September 2006 VA examination reports, the examiner made clinical findings that the right knee was stable.  In the July 2008 rating decision that awarded the separate rating for subluxation, the RO chose the date of January 18, 2007, because there was a VA treatment record that showed the examiner reviewed an outside MRI that showed lateral patella subluxation.  The Board does not doubt that fact.  A May 2007 VA MRI shows the patella was subluxed.  

The issue before the Board is whether a rating in excess of 10 percent is warranted for subluxation, and the Board finds that the preponderance of the evidence is against a finding that the Veteran had either recurrent moderate subluxation or recurrent moderate instability between January 2007 and January 2009.  When examined in March 2008, the examiner stated there was lateral laxity of the patella with positive grind test with crepitus and mild pain.  However, the examiner reported there was no frank patellar instability appreciated.  Anterior drawer test was negative, and the medial collateral ligament and lateral cruciate ligament were stable to valgus/varus stress testing at 0 degrees and 30 degrees.  There was no knee joint instability detected on side-to-side and anterior/posterior stress testing.  The Board concludes that the minimal amount of laxity noted, where all the other testing involving evaluating the stability of the knee showed no laxity, is indicative of no more than mild instability of the right knee. 

The Board has considered the Veteran's statements about his right knee not feeling stable prior to the total knee replacement.  The 10 percent rating contemplates instability, although at a slight level.  However, the clinical findings do not support a finding that the Veteran has either moderate instability or subluxation of the right knee between January 2007 and January 2009.  The Board accords more probative value to the clinical findings of trained professionals as to the severity of the instability or subluxation in the right knee than the Veteran's statements.  

Thus, for the reasons stated above, the Board finds that n rating in excess of 10 percent for right knee patellar subluxation prior to January 2009 is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for instability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right knee replacement

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for right knee, status post total knee arthroplasty.  Initially, the Board notes that Diagnostic Codes 5256 and 5262 are not for application.  Diagnostic Code 5256 contemplates ankylosis, which the Veteran does not have.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, which the Veteran also does not have.  Thus, the issue is whether the Veteran's right knee warrants a higher rating under Diagnostic Codes 5055 or 5261.

Since the Veteran's knee replacement surgery, the Board finds that the right knee has not been shown to meet the criteria for the 60 percent rating under Diagnostic Code 5055, nor does his limitation of extension rise to the level greater than a 30 percent rating.  In order to warrant a rating in excess of 30 percent, extension needs to be limited to at least 30 degrees, which would establish entitlement to a 40 percent rating.  The Veteran's extension has been limited since January 2009, but not to 40 degrees.  In a January 2010 examiner report, he lacked 3 degrees of extension.  In a March 2010 private medical record, he had "a 5-degree extensor lag as measured by our goniometer."  In July 2010, Dr. Isaacs noted the Veteran had full extension, which presumably is 0 degrees.  In a January 2011 examination report, the Veteran's right knee lacked 15 degrees of extension.  Those ranges of extension do not warrant a rating in excess of 30 percent.

Considering the criteria under Diagnostic Code 5055, the Board finds the preponderance of the evidence is against a finding that the right knee has chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When the Veteran was examined in January 2010, he reported being able to stand for 60 to 90 minutes.  He also reported he could walk one-half to three-quarters of a mile.  The Veteran also reported he could sit for 90 to 120 minutes.  He could not run, and he had "some" pain going up and down stairs.  Those facts are evidence against a finding of severe pain.  The Veteran denied using an assistive device or a brace.  The examiner described the Veteran's strength as 5/5 in both extension and flexion, which is evidence against severe weakness.  The examiner found the Veteran had "mild antalgia in his gait."  That is further evidence against severe residuals.  

At the time of the January 2011 VA examination, the Veteran reported he had missed six days of work due to the right knee over the year, which the Board finds is contemplated by the 30 percent rating.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Upon physical examination, there was tenderness in various areas and generalized swelling.  The examiner noted that the scars on the Veteran's knee did not impact his range of motion.  The examiner stated the Veteran had 4/5 strength in extension and 5/5 strength in flexion, which is evidence against severe weakness.  The 30 percent rating already assigned contemplates and compensates the 4/5 weakness in extension.  The examiner noted that the right quadriceps demonstrated atrophy, which is also contemplated in and compensated by the 30 percent rating already assigned.  Upon doing repeated testing three times, the Veteran's flexion was reduced but there was no additional loss of right knee motion due to weakness, impaired endurance, incoordination, or instability.  Those clinical findings do not establish that right knee, status post total knee arthroplasty, warrants a rating in excess of 30 percent whether considering the criteria under Diagnostic Code 5055 or Diagnostic Code 5261.

Additional VA treatment records on Virtual VA show that the Veteran was seen in February 2012 and April 2012 and reported pain in the right knee.  The examiner specifically noted there was no effusion in both treatment records.  

For the above reasons, the Board finds that a rating in excess of 30 percent for right knee, status post total knee arthroplasty, is not warranted.  The preponderance of the evidence is against the assignment of any higher rating and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars

The Veteran has undergone knee replacement surgery and arthroplasties throughout the appeal period and has several residuals scars.  The Board finds that the preponderance of the evidence is against a finding that symptoms associated with the scars would warrant a separate rating or separate ratings.  In the January 2011 VA examination report, the examiner provided a detailed description of the scars on the Veteran's right knee, and noted they were all asymptomatic.  The examiner described one scar as being flexible, nonindurated, nonedematous, nonadherent, and nontender.  The three scars from arthroscopic surgery were found to be well healed and not interfering with joint range of motion.  They were smooth without inflammation, ulceration, or skin breakdown.  They were also nontender.  The Board finds that those clinical findings do not establish entitlement to a separate rating for symptoms associated with the residual scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).

Extraschedular Ratings

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period have any of the Veteran's right knee disabilities (before and after knee replacement) on appeal have been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  While the Veteran has undergone surgery multiple times, VA has granted a temporary total rating for those relevant periods.  In 2011, the Veteran reported he had missed six days of work, which is not indicative of marked interference with employment beyond that already contemplated by the schedular rating criteria and the schedular ratings assigned, which contemplate a significant disability of the right knee.  

In this case, the Board finds that schedular criteria are adequate to rate the service-connected disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies that to mean that the effective date of service connection and compensation based on a reopened claim will be, the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).

Additionally, the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  The benefit sought must be identified, but need not be specific.  Stewart v. Brown, 10 Vet. App. 15 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On December 11, 2003, the Veteran submitted a statement, wherein he stated he wanted VA to rate a disability for "bilateral heel spurs."  In January 2005, the RO denied the claim, and the Veteran appealed.  In a statement received from the Veteran on May 12, 2005, he noted he wanted to appeal the January 2005 decision and labeled the issue involving bilateral heel spurs as "Bilateral Heel Spurs/Plantar Fasciitis right and left."

In a September 2006 VA examination, the examiner diagnosed the Veteran with bilateral plantar fasciitis and attributed the disability to the Veteran's "altered gait secondary to his chronic knee problem."  In an October 2006 rating decision, the RO granted service connection for bilateral plantar fasciitis, effective May 12, 2005.  The Veteran appealed the effective date assigned, stating, "I first submitted my claim as heel spurs back in late 2003."  

After having carefully reviewed the evidence of record, the Board finds that the evidence supports a finding that the Veteran submitted an informal claim for service connection for a bilateral heel disability on December 11, 2003, and thus that is the effective date that should be assigned.

On December 11, 2003, the Veteran submitted a statement, wherein he alleged that he was seeking service connection for a bilateral heel disability.  While he did not mention a diagnosis of plantar fasciitis, the Board finds that the Veteran is not expected to know the specific diagnosis of the disability for which he seeks benefits.  If he can provide a reasonable description of the symptoms for which he believes service connection is warranted, that is sufficient.  There is a June 2003 VA treatment record, that shows the Veteran was seen complaining of bilateral heel pain.  Following examination, the examiner entered a diagnosis of bilateral plantar fasciitis.  Additionally, the Veteran submitted an article that shows that plantar fasciitis involved heel pain.  Thus, the Board finds that the Veteran's December 2003 informal claim included the diagnosis of plantar fasciitis.  Thus, an effective date of December 11, 2003, is granted.  

The Veteran has been granted service connection for bilateral plantar fasciitis and heel spurs of the left foot.  The award of service connection for heel spurs of the left foot, was granted by the Board in an August 2010 decision.  The RO effectuated that award in an October 2010 rating decision.  Following that rating decision, the Veteran has made allegations that the award of service connection for heel spurs should go back to the day following service discharge.  To the extent that the Veteran implies that he should be granted service connection for bilateral plantar fasciitis as of the day following service discharge, the Board offers the following analysis.

The Board finds that the evidence does not support an effective date prior to December 11, 2003, for the award of service connection for bilateral plantar fasciitis.  In October 1992, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, wherein he indicated he was seeking compensation benefits for a sebaceous cyst, bilateral ankle disability, mid back/neck disability, bilateral knee disability, ears, tinnitus, and a broken fifth toe on the left foot.  There is no mention of heel pain.  The Veteran addressed the broken fifth toe on the left foot, which would mean he had the thought processes to consider pain he experienced in his feet, and he limited that pain to the fifth toe on the left foot.  The Veteran did not submit a claim for service connection for a disability of his feet other than the fifth toe of his left foot.  Thus, the Board finds no basis to conclude that the Veteran was seeking service connection for symptoms for bilateral plantar fasciitis at that time.

The Board has reviewed the record after the October 1992 formal claim and prior to the December 2003 informal claim and finds that there is no evidence of an intent to file a claim for service connection for symptoms involving bilateral plantar fasciitis.  In an August 1994 statement, the Veteran addressed tinnitus, degenerative joint disease of the ankles, and bilateral chondromalacia of the knees.  In an October 1995 statement from the Veteran's representative, he wrote that the Veteran was "withdrawing all issues on appeal except for the issue on tinnitus."  Thus, even if the Veteran had filed a claim for service connection for symptoms involving bilateral plantar fasciitis, which the Board finds he did not, he withdrew any implied claim at that time.

In February 1997, the Veteran filed an informal claim for service connection for bilateral carpal tunnel syndrome.  In November 2002, the Veteran submitted claims for increased ratings for disabilities for which he was already service connected.  In July 2003, the Veteran, through his representative, filed a claim for a temporary total rating under 38 C.F.R. § 4.30 for the right knee.  Thus, in none of those statements did the Veteran indicate an intent to file a claim for symptoms involving bilateral plantar fasciitis.  While the Veteran's claim does not need to be specific, the disability for which he seeks benefits needs to be identified.  38 C.F.R. § 3.155 (2011); Stewart v. Brown, 10 Vet. App. 15 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Board is aware that in a June 2003 VA treatment record, the examiner diagnosed bilateral plantar fasciitis.  That does not establish an intent by the Veteran to file a claim for service connection for bilateral plantar fasciitis.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006) (an intent to seek service connection is not established by the mere presence of medical evidence).

Accordingly, the Board finds that an earlier effective date of December 11, 2003, for the award of service connection for bilateral plantar fasciitis is warranted.  However, entitlement to an effective date earlier than that is denied.  The Board finds that the preponderance of the evidence is against a finding that an earlier effective date is warranted.  As the preponderance of the evidence is against the claim prior to December 2003, the claim for any earlier effective date must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral toe disability is denied.

Service connection for GERD is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.

A rating in excess of 10 percent for right knee patellar subluxation prior to January 19, 2009, is denied.

A rating in excess of 10 percent for right knee chondromalacia patella with arthritis prior to January 19, 2009, is denied.

A rating in excess of 30 percent for right knee, status post total knee arthroplasty, as of March 1, 2010, is denied.  

An effective date of December 11, 2003, but no earlier, for the award of service connection for bilateral plantar fasciitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board has granted an earlier effective date of December 11, 2003 for the award of service connection for bilateral plantar fasciitis.  That award affects the claim for entitlement to a temporary total rating based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30.  That claim had been previously denied because the Veteran was not service connected for bilateral plantar fasciitis at the time he underwent foot surgery.  With the award of an effective date earlier than the occurrence of this surgery, the outcome of that claim could be affected and must be reviewed in the first instance by the RO. 

The award of an earlier effective date will also impact the rating assigned to the service-connected bilateral plantar fasciitis as of that date.  The agency of original jurisdiction will have to assign a rating or ratings as of December 11, 2003.  Therefore, the Board finds that it must allow the agency of original jurisdiction to address these issues first before the Board considers them.

Also, in an October 2010 rating decision, the RO effectuated the Board's grant of service connection for heel spurs of the left foot, and assigned a 10 percent rating, effective January 18, 2007.  The following month, the Veteran appealed the effective date assigned.  The Board finds there has been no statement of the case issued as to that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than January 18, 2007, for the award of service connection for heel spurs of the left foot.  If the Veteran perfects an appeal, return the case to the Board.

2.  Now that entitlement to service connection for bilateral plantar fasciitis has been awarded as of December 11, 2003, assign a rating or ratings for plantar fasciitis and readjudicate the rating for plantar fasciitis for the time that service connection has been in effect.  Consider the claim for a temporary total rating based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


